IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00339-CV
 
Theron Belton,
                                                                      Appellant
 v.
 
Conagra Poultry Co. and Texas 
Department of Criminal Justice,
                                                                      Appellees
 
 

From the 278th District Court
Madison County, Texas
Trial Court No. 01-9649-278-10
 

MEMORANDUM  Opinion





 
          Theron Belton appeals the denial of
his motion for leave to file an amended pleading.
          The Clerk of this Court warned Belton
that because it appeared to the Court that the order from which the appeal was
taken was interlocutory, the Court may dismiss the appeal unless a response was
filed showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3, 44.3.  Belton has
not responded to the Clerk's warning.
          The trial court’s order is
interlocutory, and this Court has no jurisdiction over an interlocutory appeal
except as expressly provided by statute. Stary v. DeBord, 967 S.W.2d
352, 352-53, 41 Tex. Sup. Ct. J. 456 (Tex. 1998).  No statute expressly
authorizes the interlocutory appeal of the trial court’s order.
          Absent a specific exemption, the Clerk
of the Court must collect filing fees at the time a document is presented for
filing.  Tex. R. App. P. 12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees (July 21, 1998).  See
also Tex. R. App. P. 5; 10th Tex. App. (Waco) Loc. R. 5; Tex. Gov’t Code Ann. § 51.207(b)
(Vernon 2005).  Under these circumstances, we suspend the rule and order the
Clerk to write off all unpaid filing fees in this case.  Tex. R. App. P. 2.  
          This appeal is dismissed for want of
jurisdiction.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed November 29, 2006
[CV06]